Citation Nr: 0113180	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the dental injuries sustained by the veteran in May 
1970, were incurred as a result of willful misconduct and not 
in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which found that the 
veteran's dental injuries sustained in May 1970, were due to 
his own willful misconduct, and not incurred in the line of 
duty.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  On May 14, 1970, the veteran was involved in an 
altercation, and as a result of that altercation, he 
sustained a broken tooth, and a cut to the eye. 

3.  The veteran's actions in connection with the May 14, 
1970, incident involved deliberate or intentional wrongdoing 
with knowledge of or wanton disregard of its probable 
consequences, and said actions were the proximate cause of 
his injuries.  


CONCLUSION OF LAW

The dental injuries sustained by the veteran in May 1970 
resulted from the veteran's own willful misconduct, and were 
not, therefore, incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1110 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1, 3.301 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the veteran's claim for 
service connection for a dental disorder, sustained in May 
1970, during active service.  In the veteran's claim received 
in June 1998 he indicated that he was currently having severe 
problems with his teeth, and a review of his service medical 
records revealed that in 1970 he sustained an injury to his 
mouth, which resulted in damage to his teeth.  He submitted 
an earlier statement, received in November 1996, and a report 
of accidental injury, received in May 1997, in which he 
indicated that he had injured his tooth when he was awakened 
in his bunk by a loud explosion, lost his grip on his 
mattress as he was trying to pull it over him, and fell onto 
the floor.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and it appears 
that all relevant evidence has been associated with the 
claims file.  The RO asked the veteran to provide information 
to help secure records to verify his account of the events of 
May 1970.  The RO also attempted to secure any outstanding 
service records showing a line of duty investigation by the 
service department in this matter.  As such, the Board finds 
that no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

According to the evidence, the veteran's service medical 
records from May 1970 contain the following entry:  
"recurrent agitation and acting out; had utilized (alcohol) 
prior to episode."  An entry later that same day indicates 
that the veteran returned with a black and blue eye and cut.  
The date of the foregoing entry is unclear.  The next entry 
is clearly dated May 14, 1970, and states "has cut eye and 
broken tooth; says he can't remember what happen(ed); still 
agitated."  A May 15, 1970, entry indicates that the veteran 
was going to be referred to dentistry, to cap the broken cap.  
A May 16, 1970, entry indicates that the veteran was 
"involved in another fight tonight."

In an August 1999 VA administrative decision, the RO 
determined that the veteran's injuries sustained in May 1970 
were not incurred in the line of duty.  The RO found that the 
veteran was apparently in a fight, and his tooth was broken 
in the process.  The RO also found that the veteran was 
apparently intoxicated, as he could not remember how his 
tooth was broken.  It was noted that the veteran had a 
history of fighting and alcohol use during his second tour in 
Vietnam.  

The veteran disagreed with that decision, and initiated the 
present appeal.  In the veteran's notice of disagreement, 
received in April 2000, he disputed the finding that the 
incidents of May 1970 involved his own willful misconduct.  
He maintained that he was not drunk, and that he was in a 
fight to defend himself.  He further indicated that his tooth 
was broken when he fell on the floor after having been 
awakened.  

According to the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  An injury or 
disease incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n)(3).  "'Proximate cause' is defined as 'that which, 
in a natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred.'"  Forshey v. West, 12 Vet. 
App. 71, 74 (1998) citing Black's Law Dictionary 1225 (6th 
ed. 1990).

The United States Court of Appeals for Veterans Claims has 
held that section 105 of 38 U.S.C.A. establishes a 
presumption in favor of a finding of line of duty; if the 
Board finds that an exception does apply (in this case, 
willful misconduct), and denies the claim solely on the basis 
of such grounds, the Board must establish that denial of the 
claim is justified by a preponderance of the evidence.  See 
Forshey v. West, supra.  Thus, finding willful misconduct 
will negate the line-of-duty presumption, but the VA "must 
establish that denial of the claim is justified by a 
preponderance of the evidence."  Smith v. Derwinski, 2 Vet. 
App. 241, 244.  Therefore, if the evidence either favors the 
veteran or the evidence for and against his claim is equal, 
the claim must be granted.  Only if a preponderance of the 
evidence is against the veteran's claim will it be denied.  
Forshey at 76.

Thus, before finding basic eligibility for VA compensation 
benefits in this case, there must be a determination of 
whether the veteran's dental injuries in the May 1970 
incident were caused by his own wrongdoing thereby overcoming 
the presumption of incurrence in line of duty.

The Board has thoroughly reviewed all the evidence of record, 
and concludes that the preponderance of the evidence 
establishes that the veteran's dental injuries sustained in 
May 1970, were incurred as a result of his own willful 
misconduct, for the following reasons.  Initially, the Board 
notes that there was no service department finding as to 
whether the veteran's injuries were incurred in the line of 
duty, or whether they were due to willful misconduct.  
Nevertheless, upon the Board's review of the circumstances 
surrounding the May 1970 incident, the Board finds that the 
injuries were due to the veteran's willful misconduct.  In 
that regard, it appears that sometime not long before the 
broken tooth occurred, the veteran was involved in one or 
more fights, and the record also indicates that he had been 
consuming alcohol.  Shortly after the broken tooth incident, 
the veteran was involved in an additional fight.  

The Board acknowledges the veteran's contentions that he was 
not drunk, and that he was in a fight to defend himself.  
However, this contradicts the veteran's statement at the time 
of the incident in May 1970, that he did not remember what 
happened.  While it is certainly not impossible that the 
veteran may have sustained the actual broken tooth from 
falling out of bed, as he contends, the Board finds that in 
light of the circumstances surrounding the incident, the 
preponderance of the evidence compels a conclusion that the 
veteran had been involved in a series of fights over a period 
of a few days, and sustained injuries including a broken 
tooth and a cut eye.  In short, the Board concludes that a 
preponderance of the evidence ultimately shows that the 
veteran's dental injuries were related to his fights around 
that time, and therefore, due to his own willful misconduct, 
and not in the line of duty.  It is uncontroverted in the 
record created at the time of the incident that these dental 
injuries were a natural continuous consequence, or proximate 
cause, of the documented willful misconduct, specifically 
fighting and drinking alcohol.  See Forshey at 76.

The Board acknowledges the veteran's representative's 
contention that the veteran is presently service-connected 
for schizophrenia, and that the May 1970 in-service incidents 
were related to this service-connected disability.  However, 
the Board finds the contemporaneous medical evidence to be 
very persuasive evidence that the events occurred as recorded 
in May 1970.  The Board finds the veteran's later assertions 
to the contrary to be of lesser probative value.  
Additionally, the Board notes that the May 1970 service 
medical record entries noted earlier in this decision were 
each followed by drug treatment, including Thorazine and 
Valium.  Nevertheless, the Board notes that the laws and 
regulations governing willful misconduct do not provide for 
exceptions in cases of mental or psychiatric types of 
disorders.  As such, consideration of the veteran's mental 
capability at the time does not change the outcome of this 
decision, that the veteran's dental injuries were due to his 
own willful misconduct, and not incurred in the line of duty.  

In short, for the foregoing reasons, the Board finds that the 
veteran engaged in willful misconduct at the time of the 
incident in May 1970, and that therefore, the dental injuries 
sustained in that incident, including a broken tooth, were 
not incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110; 
38 C.F.R. §§ 3.1, 3.301.  

The Board has considered the benefit of the doubt rule, but 
the Board does not find that the evidence is so evenly 
balanced regarding any material issue as to this appeal.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

The dental injuries sustained by the veteran in May 1970 
resulted from the veteran's own willful misconduct, and were 
not, therefore, incurred in the line of duty.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

